Determination unanimously confirmed without costs and petition dismissed. Memorandum: Petitioner seeks to annul the determination of the Commissioner of respondent New York State Division of Human Rights (Division) finding that petitioner discriminated against Mary E. Schutt (respondent), its employee, in 1986 by refusing to appoint her to two positions for which she was qualified. The Commissioner adopted the findings of the Administrative Law Judge (ALJ) that petitioner discriminated against respondent on the basis of a disability resulting from a back injury and that petitioner retaliated against respondent for filing a claim with the Divi-